DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the kettlebell and barbell embodiments of claims 26 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,843,028 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
37 CFR 1.175(c) requires “each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application”. This reissue seeks to remove Jared S Pisell as an inventor and to add Robert Knight. Only Mark Nalley and Robert Knight have signed the declaration. As the inventorship has been changed (as of the filing of this reissue) Jared Pisell is still an inventor, so a declaration signed by Jared Pisell is required. 
Claims 1-7,9-16,19-22 and 24-28 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
In claim 10, line 17 (the first line on page 5), the “by” is being eliminated as part of “By respective ones of”, but the “by” should remain in the claim. 
 Allowable Subject Matter
Claims 1-7,9-16,19-22 and 24-28 would be allowable with the submission of the declaration signed by Jared Pisell. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to show or fairly teach a weight plate having an electric motor within the weighted body to move a locking pin, with either the motor connected to an electrical connector disposed on the surface of the weighted body to control the position of the locking pin or a tray including a motor controller to control the connecting together of the weights.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 2016/0089560) shows a dumbbell with removable weights and a tray to control the number of weights attached to the dumbbell, but the weights do not have an electric motor contained therein. Nalley (US 2019/0299047) shows a dumbbell with weights that can be attached or detached using locking pins in each of the weights, but the locking pins are moved by a mechanical switch which is moved by the user, not an electric motor. Owusu (US 10,099,083) shows a kettle bell with means to vary the weight. Watterson (US 2013/0288859) shows a dumbbell (or barbell) with internal electronics, but the electronic monitor the use of the dumbbell and do not control the number of weights attached to the handle. Towley, III et al. (US 7,578,771) shows a dumbbell system with a stand and an electric motor either in the stand or the dumbbell handle that controls the weights attached to the handle. The reference does not teach placing an electric motor in the weights.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JOSEPH A KAUFMAN/                                   /EILEEN D LILLIS/Reissue/Reexam Specialist, Art Unit 3993                         SPRS, Art Unit 3993